IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. AP-76,899 & AP-76,900


                       EX PARTE JESSIE ALAN HUCKEL, Applicant


           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. F-1033708-L AND F-1033709-L IN THE CRIMINAL DISTRICT COURT
                                 NO. FIVE
                          FROM DALLAS COUNTY


         Per curiam.

                                          OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of methamphetamine and credit card abuse and sentenced to eight years’ imprisonment in each

cause.

         Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file notices of appeal.

         The trial court, based upon the record, has determined that counsel failed to timely file
                                                                                                       2

notices of appeal. We find that Applicant is entitled to the opportunity to file out-of-time appeals

of the judgments of conviction in Cause Nos. F-1033708-L and F-1033709-L from the Criminal

District Court No. Five of Dallas County. Applicant is ordered returned to that time at which he may

give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful

appeals. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute his appeals, he must take affirmative

steps to file written notices of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 31, 2012
Do not publish